Title: Thomas Jefferson to Charles Willson Peale, 10 March 1809
From: Jefferson, Thomas
To: Peale, Charles Willson


           My dear Sir   Washington Mar. 10. 09
          Being just on the eve of my departure for Monticello I must write you a short letter returning you a thousand thanks for the portrait of my grandson, which is indeed inimitably done. I do not know whether age impairs the faculties of your art, but I am sure it would do honor to any period of life. it will be a treasure to his parents & not less so to me. as he wished to see them & had a month to spare, he sat out two or three days ago for Monticello; and will be with you again before the commencement of the botanical lectures. I now inclose you an order of the bank of the US. here on that at Philadelphia for an hundred & fifty dollars, which I imagine will carry him through that course of lecture, when he will return home.  I believe you never ramble for the purposes of looking out subjects for your Museum. were a ramble to lead you to Monticello, we should all recieve you with open arms & hearts. God bless you & give you many & happy years.
          
            Th:
            Jefferson
        